Rakestraw, J.
On February 3, 1965, the petitioner filed his petition for a writ of certiorari to the Criminal Court of Marion County, Div. 2. The petitioner had filed in said court on October 2, 1964, a verified petition for leave to file a belated motion for a new trial, and had tendered with said motion a belated motion for new trial for filing. Said petition for leave to file a belated motion for a new trial was overruled, and it is this action of the Criminal Court of Marion County that the petitioner seeks to have reviewed.
The Attorney General has filed an answer and a brief pursuant to Rule 2-40A of this court.
*193An examination of the petition to file a belated motion for new trial discloses that it does not allege when the purported ground for a new trial was first discovered by the petitioner; it does not allege any facts showing a cause justifying a motion for a new trial; and it does not disclose why such cause could not have been discovered earlier by the exercise of due diligence.
An examination of the belated motion for a new trial tendered with the petition fails to disclose any valid justification of further proceedings.
Since the petition for leave to file a belated motion for a new trial does not comply with the rules of this court, it was not error for the Criminal Court of Marion County to deny such petition and the judgment is hereby affirmed.
Myers, C. J., Arterburn and Jackson, JJ., concur. Achor, J., not participating.
Note. — Reported in 214 N. E. 2d 177.